                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

                                CAUSE NO. 2:18-CV-302-HAB

CATALYST LIFESTYLES SPORT      )                     Appeal from the United States
RESORT, LLC,                   )                     Bankruptcy Court
                               )                     Northern District of Indiana
      Appellant,               )                     Hammond Division
v.                             )
                               )                     Case No. 17-23131
JOSH SHERRARD, TODD THOMAE,    )
And CITY OF PORTAGE DEPARTMENT )                     Hon. James R. Ahler
OF REDEVELOPMENT,              )
                               )
      Appellees.               )

                                    OPINION AND ORDER

       This matter comes as an appeal from the United States Bankruptcy Court for the Northern

District of Indiana’s Order Dismissing Case (ECF No. 4 at 365) entered on July 26, 2018 (the

“Order”). Appellant Catalyst Lifestyles Sport Resort, LLC (“Catalyst”) filed its Appellant’s Brief

(ECF No. 8) on October 16, 2018. Appellees Josh Sherrard (“Sherrard”) and Todd Thomae

(“Thomae”) filed their Appellee’s [sic] Brief (ECF No. 9) on November 16, 2018. Appellee City

of Portage Department of Redevelopment (“Portage”) filed its Brief of Appellee (ECF No. 11) on

November 16, 2018.

       The issue before the Court is whether Catalyst’s operating agreement required the approval

of 75% of the membership interests before bankruptcy could be filed on behalf of the LLC. For

the reasons set forth below, the Order will be affirmed.

                                 FACTUAL BACKGROUND

       Catalyst is an Indiana limited liability company formed on May 5, 2015. Catalyst is a

member-managed LLC, and at all relevant times had three managers: Tony Czapla (“Czapla”),
Thomae, and Sherrard. The managers were also the members of the LLC. Czalpa held fifty percent

of the membership interests, with Thomae and Sherrard holding the remaining fifty percent. As

part of the formation of the LLC, the members executed the Operating Agreement of Catalyst

Lifestyles Sport Resort, LLC (ECF No. 10-4 at 6–37) on May 12, 2015 (the “Operating

Agreement”).

         Several provisions of the Operating Agreement have become the focus of this appeal.

Those provisions are:

         5.1 Management. The business and affairs of the Company shall be managed by its
         Managers. The Managers shall direct, manage and control the business of the
         Company. Except for situations in which the approval of the Members is expressly
         required by this Operating Agreement or by non-waivable provisions of the Act1,
         the Managers shall have full and complete authority, power and discretion to
         manage and control the business, affairs and properties of the Company, to make
         all decisions regarding those matters and to perform any and all other acts or
         activities customary or incident to the management of the Company’s business. At
         any time when there is more than one Manager, any one Manager may take any
         action permitted to be taken by the Managers, unless the approval of more than one
         of the Mangers is expressly required pursuant to this Operating Agreement or the
         Act.
                                                  ***
         5.3 Certain Powers of Managers. Without limiting the generality of Section 5.012,
         the Managers shall have power and authority, on behalf of the Company:
                                                  ***
                 (f)     Upon the affirmative vote of the members holding at least 75% of
                         all Percentage Interests3, to sell or otherwise dispose of all or
                         substantially all of the assets of the Company as part of a single
                         transaction or plan as long as such disposition is not in violation of
                         or a cause of a default under any other agreement to which the
                         Company may be bound;
                                                  ***

1
  “Act” is defined in the Operating Agreement as the “Indiana Business Organizations Act.” It is unclear to the Court
what law the Operating Agreement is attempting to reference with this definition. Indiana has a Uniform Business
Organizations Administrative Provisions Act, Ind. Code § 23-0.5-1-1 et seq., as well as a Uniform Business
Organization Transactions Act, Ind. Code § 23-0.6-1-1 et seq., but there is no Business Organizations Act. The parties’
briefs refer to the Indiana Business Flexibility Act, Ind. Code § 23-18-1-1 et seq., which is the act governing limited
liability companies in Indiana.
2
  There is no “Section 5.01.” The Bankruptcy Court and the parties have proceeded under the assumption that this
reference was intended to be to Section 5.1, and the Court will do so as well.
3
  “Percentage Interest” is defined in the Operating Agreement as, “for any Member, the percentage interest in the
Company as set forth on Exhibit A, as may be changed from time to time by the unanimous vote of the members.”

                                                          2
               (h)    To employ accountants, legal counsel, managing agents or other
                      experts to perform services for the Company;
              (i)     To enter into any and all other agreements on behalf of the
                      Company, in such forms as the Managers may approve;
                                              ***
       6.4 Approval of Sale of All Assets. The Members shall have the right, by the
       affirmative vote of the members holding at least 75% of all Percentage Interests, to
       approve the sale, exchange or other disposition of all, or substantially all, of the
       Company’s assets which is to occur as part of a single transaction or plan.

(Operating Agreement at 5, 6, 9; ECF No. 10-4 at 13, 14, 17). The Operating Agreement was

drafted by Attorney Ben Hughes (“Hughes”) as part of a “LLC kit,” which included checking name

availability, filing, and other services. It is unclear what, if any, involvement Czalpa, Thomae, and

Sherrard had in the drafting of the Operating Agreement. Czalpa testified that he only had a “brief

conversation” with Hughes in which Czalpa shared his address and the proper spelling of his last

name. (ECF No. 4 at 305). There is no evidence from Thomae or Sherrard regarding their

interactions with Hughes.

       Catalyst was not a successful business. This appears to be due, at least in part, to conflict

between and among Czalpa, Thomae, and Sherrard. This conflict would eventually result in a

flurry of court filings. On April 20, 2017, Czalpa filed a Petition for Emergency Injunction to

Enforce Operating Agreement Under Indiana Code § 23-18-4-7 (the “Injunction Petition”) in the

Porter Circuit Court. The main issue in the Injunction Petition was Czalpa’s allegation that he was

improperly removed from Catalyst’s bank accounts. On August 31, 2017, Thomae filed a Petition

for Judicial Dissolution of Limited Liability Company and Appointment of a Receiver (the

“Dissolution Petition”) in the same Porter Circuit Court action. The Dissolution Petition alleged,

generally, that Catalyst was insolvent and could no longer operate because Czalpa refused to work

with Catalyst’s other managers.




                                                 3
       On October 25, 2017, Czalpa executed “Certified Resolutions” for Catalyst “in accordance

with the authority granted each member to bind the entity as granted in Article 5.1 of the Operating

Agreement.” (ECF No. 4 at 151). The Certified Resolutions appointed T. Clifford Fleming

(“Fleming”) as Chief Restructuring Officer of Catalyst. Fleming’s sole purpose in his new role

was to file Chapter 11 bankruptcy on behalf of Catalyst. Catalyst’s Voluntary Petition for Non-

Individuals Filing for Bankruptcy (the “Bankruptcy Petition”) was filed the same day as Fleming’s

appointment.

       On November 13, 2017, Thomae and Sherrard filed their Motion to Dismiss Chapter 11

Case. Essentially, the motion argued that Thomae and Sherrard had not authorized the filing of the

Bankruptcy Petition and Czalpa had no authority to file it on his own. Therefore, Catalyst lacked

“corporate authority” to file for bankruptcy, and the Bankruptcy Petition should be dismissed.

Portage filed a Joinder in Motion to Dismiss Chapter 11 Case on November 17, 2017, adopting

Thomae and Sherrard’s arguments. Catalyst filed its Response and Objection to Motion to Dismiss

Chapter 11 Case, also on November 17, 2017. The Court notes that Catalyst’s Response and

Objection is substantively identical to the Appellant’s Brief filed in this Court, albeit the

Appellant’s Brief omits a section from the Response and Objection addressing the Rooker-

Feldman doctrine and collateral estoppel. (ECF No. 4 at 54–59).

       The Bankruptcy Court held an evidentiary hearing on the Motion to Dismiss on January

23, 2018. Czalpa, Thomae, and Sherrard all testified at the hearing, primarily addressing the

dysfunction in Catalyst’s management. The Bankruptcy Court held another hearing on July 26,

2018, where it read its opinion granting the Motion to Dismiss into the record. The Bankruptcy

Court never committed its opinion to writing, leaving the transcript of that hearing as the only




                                                 4
memorialization of the Bankruptcy Court’s rationale. An Order Dismissing Case was entered by

the Bankruptcy Court the same day.

                                     LEGAL DISCUSSION

A.     STANDARD OF REVIEW

       In reviewing a bankruptcy court’s decision pursuant to 28 U.S.C. § 158(a), the district court

functions as an appellate court and is authorized to affirm, reverse, modify, or remand the

bankruptcy court’s ruling. Fed. R. Bankr. P. 8013. The standard for review of bankruptcy court

decisions depends upon the issue being reviewed. Findings of fact are upheld unless clearly

erroneous, but legal conclusions are reviewed de novo. Id.; In re Marrs–Winn, 103 F.3d 584, 589

(7th Cir. 1996). Dismissals of bankruptcy petitions are reviewed for an abuse of discretion. In re

Hall, 304 F.3d 743, 746 (7th Cir. 2002).

       In reviewing for abuse of discretion, the district court can only reverse where a bankruptcy

court’s “decision is premised on an incorrect legal principle or a clearly erroneous factual finding,

or when the record contains no evidence on which the court rationally could have relied.” In re

KMart Corp., 381 F.3d 709, 713 (7th Cir. 2004); see also Corp. Assets, Inc. v. Paloian, 368 F.3d

761, 767 (7th Cir. 2004). Whether this Court agrees with the bankruptcy judge’s decision is beside

the point as long as the decision is within the range of options from which one would expect a

reasonable trial judge to select. Liu v. Price Waterhouse LLP, 302 F.3d 749, 754 (7th Cir. 2002).

An abuse of discretion occurs only when no reasonable person could take the view adopted by the

trial court. United States v. Torres, 807 F.3d 257, 261 (7th Cir. 2015).

B.     THOMAE AND SHERRARD’S CLAIMS OF WAIVER

       In Section V. of their Appellee’s [sic] Brief, Thomae and Sherrard ask this Court to

summarily affirm the Bankruptcy Court in light of Catalyst’s failure to file an appendix in violation



                                                 5
of Fed. R. Bank. P. 8018(b). Thomae and Sherrard further assert that Catalyst’s arguments are

“perfunctory, undeveloped and not supported by pertinent case authority,” and thus claim all of

Catalyst’s arguments on appeal have been waived. (ECF No. 9 at 19–21). The Court rejects these

arguments.

        Addressing the appendix issue first, a district court has the authority to summarily affirm a

bankruptcy court’s judgment as a sanction for serious non-jurisdictional, procedural defects. See

Telesphere Commc’ns, Inc. v. 900 Unlimited, Inc., 177 F.3d 612, 616–17 (7th Cir. 1999) (affirming

summary dismissal of bankruptcy appeal where counsel failed to timely file appellate brief); In re

Bulic, 997 F.2d 299, 301–03 (7th Cir. 1993) (upholding dismissal of bankruptcy appeal for failure

to designate record within required deadline); In re Morrissey, 349 F.3d 1187, 1189–91 (9th Cir.

2003) (upholding summary dismissal by district court where “gross procedural defects” in briefing

“made review impossible”). And that power almost assuredly extends to instances where an

appellant fails to file an appendix. See Jaworski v. Master Hand Contractors, Inc., 882 F.3d 686,

690 (7th Cir. 2018) (entering summary affirmance as sanction where appellant failed to comply

with circuit rule governing appendices that is analogous to Bankruptcy Rule 8018); Hill v. Porter

Mem’l Hosp., 90 F.3d 220, 226 (7th Cir. 1996) (“For more than 35 years, this court has declined

to entertain appeals when the appellant does not file a required appendix.”) (citation omitted). The

Court finds that Catalyst’s rule violations, while real, did not significantly affect the Court’s ability

to review the issues presented, and therefore declines to summarily affirm the Bankruptcy Court.4

        Likewise, the Court concludes that Catalyst has not waived its arguments on appeal. While

Catalyst’s arguments could have been better developed, the waiver rule does not cast this Court as

a legal writing professor, choosing to hear only those arguments worthy of an A. Instead, the rule


4
  The Court finds that Thomae and Sherrard’s brief and appendix included a number of violations of the applicable
rules as well, including violations of Fed. R. Bank. P. 8015(a)(2)(A), (a)(5)(A), and (a)(6).

                                                       6
is more akin to a pass/fail analysis: has the party presented more than a “skeletal argument,” such

that review is possible. See, e.g., United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991). Here,

Catalyst submitted a five-page argument which cited to relevant Indiana law on contract

interpretation, set forth the relevant provisions of the Operating Agreement, and provided

Catalyst’s view of how those provisions should be interpreted in light of the law. (ECF No. 8 at

4–8). This is a far cry from those arguments that have been found to be fatally perfunctory. See id.

(subject argument was “a single unreasoned paragraph”); Dalton v. Teva N. Am., 891 F.3d 687,

692 (7th Cir. 2018) (subject argument was “only one sentence”). Catalyst’s brief is sufficient for

this Court to review the claim of error on the merits, and the Court will do so now.

C.      THE BANKRUPTCY COURT’S INTERPRETATION OF THE OPERATING
        AGREEMENT

        Section 1112(b) of the Bankruptcy Code lists a number of non-exclusive grounds for

dismissal or conversion5 of a Chapter 11 case. See 11 U.S.C. § 1112(b). The case at bar involves

one of the non-enumerated grounds: alleged lack of proper corporate authority. The authority to

file a bankruptcy petition on behalf of a corporation must derive from state corporate governance

law, Keenihan v. Heritage Press, Inc., 19 F.3d 1255, 1258 (8th Cir. 1994) (citing Price v. Gurney,

324 U.S. 100, 106 (1945)); Hager v. Gibson, 188 B.R. 194, 197 (E.D. Va. 1995); In re American

Globus Corp., 195 B.R. 263, 265 (Bankr. S.D.N.Y. 1996), and the corporate by-laws, In re

Milestone Educ. Inst., Inc., 167 B.R. 716, 720 (Bankr. D. Mass. 1994). The same is true for an

LLC. In re NNN 123 N. Wacker, LLC, 510 B.R. 854, 858 (Bankr. N.D. Ill. 2014).

        The LLC governance law in Indiana is the Indiana Business Flexibility Act, Ind. Code §

23-18-1-1 et seq. The Indiana legislature has determined that the purpose of the Act is to “give the


5
  This Court would have little trouble concluding that a liquidation under Chapter 7 qualified as the disposition of
assets. The fact that Catalyst’s bankruptcy case might have been converted to a Chapter 7 proceeding supports the
reasonableness of the Order.

                                                         7
maximum effect to the principle of freedom of contract and to the enforceability of operating

agreements of limited liability companies.” Ind. Code § 23-18-4-13. Therefore, the Operating

Agreement must be the primary source of the authority, or lack thereof, for Czalpa to direct the

filing of Catalyst’s bankruptcy.

       Indiana law treats operating agreements as it would other contracts. See Ind. Code § 23-

18-1-16 (defining “operating agreement”); Fillmore LLC v. Fillmore Mach. & Tool Co., 783

N.E.2d 1169, 1176–77 (Ind. Ct. App. 2003) (applying parol evidence rule to operating agreement).

Accordingly, the Court must apply Indiana rules of contract construction in evaluating the parties’

rights under the Operating Agreement.

       The primary purpose in contract construction is to ascertain and give effect to the parties’

mutual intent. Hutchinson, Shockey, Erley & Co. v. Evansville–Vanderburgh Cty. Bldg. Auth., 644

N.E.2d 1228, 1231 (Ind. 1994). When a court is asked to interpret an agreement, it is necessary for

the court to examine the parties’ intent when they wrote the agreement. Kelly v. Smith, 611 N.E.2d

118, 121 (Ind. 1993). Absent ambiguity, the terms of a contract will be given their plain and

ordinary meaning. George Uzelac & Assocs., Inc. v. Guzik, 663 N.E.2d 238, 240 (Ind. Ct. App.

1996. The terms of a contract are not considered ambiguous because the parties dispute the proper

interpretation of the terms. Id. An ambiguity exists only where reasonable people could come to

different conclusions about the contract’s meaning. Ruff v. Charter Behavioral Health Sys. of Nw.

Ind., Inc., 699 N.E.2d 1171, 1176 (Ind. Ct. App. 1998), trans. denied. If a contract is ambiguous

solely because of the language used in the contract and not because of extrinsic facts, then its

construction is purely a question of law for the courts. Fresh Cut, Inc. v. Fazli, 650 N.E.2d 1126,

1133 (Ind. 1995).




                                                8
        Neither a trial nor an appellate court should construe clear and unambiguous provisions,

and neither court should add provisions not agreed upon by the parties. Beazer Homes Ind., LLP

v. Carriage Courts Homeowners Assoc., 905 N.E.2d 20, 23 (Ind. Ct. App. 2009). The power to

interpret contracts does not extend to changing its terms. Knight v. Ind. Ins. Co., 871 N.E.2d 357,

361 (Ind. Ct. App. 2007). A court determines the meaning of a contract from examination of all of

its provisions, without giving special emphasis to any word, phrase, or paragraph. Simon Prop.

Grp. v. Mich. Sporting Goods Distribs., Inc., 837 N.E.2d 1058, 1070 (Ind. Ct. App. 2005). If the

language of a contract is unambiguous, the court may not look to extrinsic evidence to expand,

vary, or explain the instrument. Beazer, 905 N.E.2d at 23.

        The parties generally agree on the starting point for analyzing the rights of managers under

the Operating Agreement: Section 5.1. This section essentially has two different provisions. The

first provides:

        The business and affairs of the Company shall be managed by its Managers. The
        Managers shall direct, manage and control the business of the Company. Except for
        situation in which the approval of the Members is expressly required by this
        Operating Agreement or by non-waivable provisions of the Act , the Managers shall
        have full and complete authority, power and discretion to manage and control the
        business, affairs and properties of the Company, to make all decisions regarding
        those matters and to perform any and all other acts or activities customary or
        incident to the management of the Company’s business.

(ECF No. 10-4 at 13). This provision is unambiguous. It provides that, except for where control is

expressly vested in the members, the LLC shall be run by the managers who will have “full and

complete authority . . . to make all decisions” regarding the business, affairs, and properties of

Catalyst.

        The second provisions of Section 5.1 provides:

        At any time when there is more than one Manager, any one Manager may take any
        action permitted to be taken by the Managers, unless the approval of more than one



                                                 9
         of the Mangers is expressly required pursuant to this Operating Agreement or the
         Act.

(Id.). This provision is also unambiguous. It provides that, except where limited by the Operating

Agreement or Indiana law, a single manager can act unilaterally to do anything that the managers

could do collectively. Since the filing of bankruptcy would fall under “the full and complete

authority, power and discretion to manage and control the business, affairs and properties” of

Catalyst, Section 5.1 would give a single manager the right to file bankruptcy unless: (1) that power

is expressly reserved to the members; or (2) the filing must be approved by more than one of the

managers pursuant to the Operating Agreement or Indiana law.

         The primary checks on Czalpa’s powers, according to the Appellees, are Sections 5.3(f)

and 6.4 of the Operating Agreement6. Those sections are substantively the same: they require the

vote of 75% of the membership interests to sell, exchange, or otherwise dispose of all, or

substantially all, of Catalyst’s property. These sections, then, unambiguously reserve to a

supermajority of the members the right to sell, exchange, or dispose of the property of the LLC. If

the filing of Chapter 11 bankruptcy qualifies as the sale, exchange, or disposition of Catalyst’s

property, then it falls under exception (1) to the unilateral powers of managers under Section 5.1,

thus barring Czalpa from unilaterally filing the Bankruptcy Petition.

         Neither the parties nor the Bankruptcy Court below viewed the Bankruptcy Petition as the

sale or exchange of property. Instead, it is the word “dispose” or “disposition” upon which the

Bankruptcy Court and the Appellees make their stand. The Appellees argue, and the Bankruptcy

Court found, that the filing of the Bankruptcy Petition “disposed” of Catalyst’s property by


6
  The Bankruptcy Court additionally identified Sections 5.12 through 5.19, which deal with management meetings.
Specifically, the Bankruptcy Court stated that Section 5.1 “acts to eviscerate” these sections. (ECF No. 10-2 at 16).
The Court disagrees. Sections 5.12 through 5.19 address the mechanics of meetings; where they can be held, the notice
required, and how they can be held. Section 5.1 does not change or “eviscerate” these requirements, it merely provides
that meetings are not necessary for management action.

                                                         10
transferring “all legal and equitable interests” to the trustee pursuant to 11 U.S.C. § 541(a)(1).

Indeed, the United States Bankruptcy Court for the Northern District of Mississippi reached the

same conclusion in In re Mid-South Bus. Assoc., LLC, 555 B.R. 565, 577 (Bankr. N.D. Miss.

2016), holding in the context of a Chapter 11 filing:

           In addition, under § 541 of the Bankruptcy Code, the filing of a bankruptcy petition
           transfers all of a debtor’s interests in property to the . . . debtor’s bankruptcy estate.
           11 U.S.C. § 541. Because “the filing of a voluntary bankruptcy therefore
           automatically results in a transfer of all of the debtor’s assets to the bankruptcy
           estate,” the provision in the Operating Agreement which requires a two-thirds vote
           for the acquisition, sale, exchange or disposition of the Debtor’s property also
           applies to the filing of a bankruptcy petition. Without a valid vote of the Debtor’s
           membership, which no one alleges actually occurred, none of the members,
           including Dr. Windham, had the authority to sign or file the petition on behalf of
           the Debtor.

Id.

           Of course, this Court is not compelled to follow the holding of Mid-South by the doctrine

of stare decisis. Whether a bankruptcy court is viewed as an “inferior” court for the purposes of

stare decisis or it is viewed as a unit of the district court, see In re Lane, 2010 WL 148634 at *2

(Bankr. C.D. Ill. 2010), district courts cannot be bound by the decision of a bankruptcy court

because courts are bound only by the precedential authority of cases rendered by higher courts.

Miller v. United States, 868 F.2d 236, 241 (7th Cir. 1989). Mid-South, then, has no precedential

weight in this case.

           The Court could certainly conclude that the court in Mid-South and the Bankruptcy Court

below failed to apply the plain and ordinary meaning of “dispose,” as is required under Indiana

law. Regardless of the definition one chooses, “dispose” or “disposition” has a connotation of

finality. See Oxford English Dictionary7 (“get rid of by throwing away or giving or selling to




7
    https://en.oxforddictionaries.com/definition/dispose

                                                           11
someone else”); Merriam-Webster Dictionary8 (“to get rid of”; “to deal with conclusively”);

Cambridge Dictionary9 (“to get rid of someone or something or deal with something so that the

matter is finished”); disposition, Black’s Law Dictionary (7th ed. 1999) (“the relinquishment of

property”). The disposition of property, then, is not a temporary act; it is the final, conclusive

relinquishment of the property.

           It is the finality requirement that arguably makes the disposition of property a poor fit with

the Chapter 11 process. As noted by the Bankruptcy Court, Catalyst filed the Bankruptcy Petition

“in a purported attempt to reorganize,” not to “liquidate them.” (ECF No. 10-2 at 20–21)

(distinguishing between Chapter 7 and Chapter 11 bankruptcy). A debtor in a Chapter 11

proceeding is generally a “debtor in possession”; i.e., it remains in possession of the assets and has

many of the rights and duties of a trustee. 11 U.S.C. § 1107(a). Pursuant to Section 1108 of the

Code, debtors in possession are automatically given leave, standing in the place of a Trustee

pursuant to Section 1107, to operate their businesses after the filing of the Chapter 11. In re UNR

Indus., Inc., 30 B.R. 609, 612 (Bankr. N.D. Ill. 1983). Thus, while Section 541 may transfer legal

title to the trustee, from a day-to-day standpoint little changes upon the filing of Chapter 11

bankruptcy.

           In addition, the goal of Chapter 11 bankruptcy is to return the assets to the debtor. Section

1141 states that, “the confirmation of a plan vests all of the property of the estate in the debtor.”

11 U.S.C. § 1141(b). The property dealt with in the plan is returned to the debtor “free and clear

of all claims and interests of creditors, equity security holders, and of general partners in the

debtor.” 11 U.S.C. § 1141(c). Not only is the transfer to the trustee under Section 541 temporary,

a debtor who successfully completes the Chapter 11 process will have a greater interest in the


8
    https://www.merriam-webster.com/dictionary/dispose
9
    https://dictionary.cambridge.org/us/dictionary/english/dispose-of-sb-sth

                                                           12
property than he had previously. While this Court may not have found that the filing of the Chapter

11 bankruptcy constituted a disposition of the property, the Court cannot find that the Bankruptcy

Court’s finding to the contrary was so unreasonable that it constituted an abuse of discretion.

       To the extent the language in the Operating Agreement is ambiguous, a reasonable

construction of the language could be derived from the absence of the word “bankruptcy” from

Sections 5.3(f) and 6.4. As the cases cited by Thomae and Sherrard demonstrate, parties are easily

able to include provisions requiring supermajority approval for bankruptcy filings in their

operating agreements. See In re Advanced Vascular Resources of Johnstown, LLC, 590 B.R. 323,

325 (Bankr. W.D. Penn. 2018) (requiring approval of 66% of the aggregate percentage interests to

“commence any action or proceeding seeking liquidation, dissolution, reorganization or other

relief under any bankruptcy, insolvency or other similar law”); In re Pasta Bar by Scotto II, LLC,

2015 WL 7307246 at *2 (Bankr. S.D.N.Y. 2015) (requiring approval of 75% of the percentage

ownership interest to “commence any proceeding or other action on behalf of the Company . . .

relating to bankruptcy, insolvency, reorganization, or relief of debtors”). It is not as if the drafter

of the Operating Agreement was unaware of the term bankruptcy; the term is used in the Operating

Agreement where it is intended. (ECF No. 10-4 at 12) (defining “withdrawal event” as “the death,

retirement, resignation, expulsion, bankruptcy or dissolution of a Member”) (emphasis added).

While there is no evidence in the record as to why bankruptcy is referenced elsewhere in the

Operating Agreement but not in Sections 5.3(f) and 6.4, it appears to the Court that perhaps the

parties intended the omission. Notwithstanding, the Court cannot conclude that it was an abuse of

discretion for the Bankruptcy Court to find that the filing of bankruptcy required supermajority

approval under the Operating Agreement.




                                                  13
         Finally, Indiana law requires courts to “interpret the contract as written, not as it might

have been written.” B&B Oil Co. v. Stoler, 77 N.E.3d 823, 829 (Ind. Ct. App. 2017). A court

cannot “write a new contract for the parties or supply missing terms.” Id. As in Advanced Vascular

and Pasta Bar, the Operating Agreement might have been written to expressly include bankruptcy

in the list of actions requiring the approval of a member supermajority. This certainly would have

been the preferred course. However, it was not unreasonable for the Bankruptcy Court to have

found that, despite the lack of specific reference to bankruptcy in the supermajority requirements,

the filing of a Chapter 11 bankruptcy constituted a disposition of property requiring approval of a

supermajority.

         While this Court may have reached a different conclusion, this Court cannot say that the

Bankruptcy Court’s Order was an abuse of its discretion. The Bankruptcy Court was tasked with

evaluating a poorly written, and by all appearances off-the-shelf, Operating Agreement. The

members of Catalyst appear to have had very little involvement in the drafting of the Operating

Agreement, resulting in a disconnect between what the members wanted and what the plain

language of the Operating Agreement provided. In addition, the Bankruptcy Court’s Order was

supported by the decision in Mid-South which, while not binding precedent, is evidence of the

reasonableness of the Order. Accordingly, this Court finds that the Order was “within the range of

options from which one would expect a reasonable trial judge to select,” and, therefore, was within

the Bankruptcy Court’s discretion. Having so determined, this Court is compelled to affirm the

Order.




                                                 14
                                      CONCLUSION

      For the foregoing reasons, the United States Bankruptcy Court for the Northern District of

Indiana’s Order Dismissing Case (ECF No. 4 at 365) is AFFIRMED.

      SO ORDERED on May 22, 2019.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                             15
